Citation Nr: 9918621	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-17 582	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut




THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
manifested by blackouts, and, if so, whether the grant of 
service connection is warranted for a disability manifested 
by blackouts.




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 14, 1995, rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the rating board denied 
service connection for residuals of a head injury.  A 
statement of the case was issued in March 1996 which 
addressed the issue of "[s]ervice connection for blackouts 
(originally claimed as and rated as head injury residuals)."  
On preliminary review of the appeal on March 28, 1997, the 
Board concluded that, since service connection for blackout 
spells had previously been denied in July 1969 and that the 
denial had not been appealed, the present appeal required 
review under the provisions of law relating to the reopening 
of prior final disallowed claims, and the Board remanded the 
case to the RO for that purpose.  The RO subsequently held 
that new and material evidence sufficient to reopen the claim 
had not been received and returned the case to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  A rating decision of July 23, 1969, denied service 
connection for blackout spells; the veteran did not appeal 
this denial following receipt of notification thereof.  

2.  A subsequent claim for service connection was received in 
January 1973; service connection was again denied by a rating 
decision of February 22, 1973.  

3.  The veteran was not provided with proper notification of 
the February 22, 1973, rating determination.  

4.  A petition for service connection for blackouts related 
to a head injury in service was received in January 1995.  

5.  The medical evidence received since the unappealed rating 
decision of July 23, 1969, bears substantially and directly 
on the claim for service connection for a disability 
manifested by blackout spells, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

6.  The record does not include competent evidence that a 
disability manifested by blackout spells was present during 
service or that any post service disability manifested by 
blackout spells is related to military service.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the claim for service 
connection for a disorder manifested by blackout spells is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  

2.  The claim of service connection for a disability 
manifested by blackout spells is not well grounded.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on an 
induction examination in October 1968, the veteran filled out 
a report of medical history wherein he checked the "yes" box 
on a questionnaire in response to a question whether he had 
or had ever had a history of head injury.  In a portion of 
the form reserved for comments by the examiner, the reviewing 
physician noted that the veteran had sustained a head injury 
seven years earlier with a concussion and laceration.  
Examination was normal.  The service medical records include 
a medical report from the Grant-Buie Medical Center dated 
October 9, 1968, 11:55 p.m., which noted that, when seen at 
that facility, the veteran's blood pressure was 160/90, that 
physical examination was negative, that funduscopic 
examination was negative, and that neurologic examination was 
negative.  The veteran was advised to report to sick call in 
the morning.  A dispensary note dated in October 1968 relates 
that the veteran was seen for an "apparent syncopal episode 
last evening."  No diagnosis was noted.  On examination for 
separation in October 1968, the veteran reported a history of 
dizziness or fainting spells as well as a history of head 
injury.  The reviewing physician noted orthostatic fainting 
spells as well as a head injury at age 8.  

After service, in April 1969, the veteran filed his original 
claim for VA compensation, listing a blackout spell in 
October 1968 among the disorders claimed.  He noted that he 
had been seen in the Grant-Buie Medical Center on October 12, 
1968, because of a fainting spell.  

The claim was reviewed by a rating board on July 23, 1969.  
Service connection for blackout spells was denied on the 
basis that they were not shown on the last examination, and 
the veteran was provided with written notice of this 
determination and of his procedural and appellate rights.  He 
did not appeal the adverse determination. 

A claim for service connection for "nerves (blackouts)" was 
received in January 1973.  In response to a letter from the 
RO requesting additional medical evidence, the veteran 
submitted a certificate from J. Stanford, M.D., which advised 
that the veteran had been referred for a neurological 
examination in November 1972, after his third episode of 
anxiety followed by seizure.  Attached was a November 1972 
report from J. N. German, M.D., which related that the 
veteran had indicated that his first episode of seizure had 
occurred about one year earlier and had been witnessed by a 
friend who related that the veteran had gotten up, taken a 
few steps, collapsed on the floor shaking all over, and 
become cyanotic.  The second episode occurred almost a year 
later, and the third episode was a few days after that.  The 
physician believed that the veteran had had three grand mal 
seizures and he started the veteran on medication (Dilantin).  
Also attached to Dr. Stanford's statement was the report of a 
November 1972 electroencephalogram which was interpreted as 
"probably normal."  

The rating board denied service connection for a "nervous 
condition" in February 1973.  The notice subsequently 
furnished to the veteran, dated February 26, 1973, cited 
physician's statement dated in November 1972 but did not 
identify the condition for which service connection was 
denied.  

In January 1995, the veteran indicated an intention to apply 
for additional service-connected disability benefits, 
including a head injury received in service.  Medical records 
dated in September 1994 were subsequently received from a 
private physician, C. A. Leece, M.D.  The symptoms noted 
therein included shaking episodes and dizziness in which the 
veteran felt that he would pass out but had never lost 
consciousness.  His past medical history was noted to include 
"? seizure with drinking 1969," and "head injury--hit with 
bottle."  The clinical assessment was "trauma/dizziness.?  
Etiology must Rule/Out CNS cause, i.e. brain lesion or 
seizure versus [transient ischemic attacks] versus anxiety."  
A CT scan of the brain in September 1994 was normal.  

The veteran underwent a VA psychiatric examination in April 
1995, at which time he described episodes of blackouts which 
sounded most consistent with passing out.  He was noted to 
have a history of alcohol dependence but had been sober for 
eight years.  He related that he had been unemployed for 
eight months due to medical leave for blackouts.  The 
diagnosis on Axis I was post-traumatic stress disorder.  The 
diagnosis on Axis III was history of blackouts, rule out 
seizure disorder, rule out dissociative disorder, history of 
hypertension, in pertinent part. 

Received from the veteran in March 1996 was the report of a 
VA hospitalization in January 1973 for psychiatric symptoms 
with a recent history of epileptic seizures.  He reported 
that beginning in November of the previous year he had 
experienced blackouts for which he had been put on Dilantin.  
He had not continued to take the medication.  Physical and 
neurological examinations were essentially normal.  The final 
diagnoses were depressive reaction and hyperventilation 
syndrome, rule out seizure activity. 

Following the Board remand the veteran submitted additional 
miscellaneous evidence in support of his claim.  Included 
were medical records dated on various occasions from 1988 to 
1995 from R. O. Gritzmacher, M.D.  An entry dated in February 
1988 noted dizziness, blurred vision and shortness of breath.  
The impression was hyperventilation.  Treatment was with 
reassurance.  Other evidence submitted included miscellaneous 
documents pertaining to an application for disability 
benefits from the State of Connecticut and photocopies of 
service department and VA documents already of record.  

II.  Sufficiency of Evidence to Reopen Claim for Service
Connection for a Disorder Manifested by the Blackouts

On various occasions since the original application in 1969, 
the veteran has attributed the claimed blackout spells to a 
number of causes, including a head injury and seizure 
disorder, and the medical evidence of record has likewise 
been ambiguous concerning the cause of this symptom.  The 
common denominator throughout the veteran's claims has been 
the veteran's intention to establish service connection for 
blackouts, regardless of their cause.  Consequently, the 
multiplicity of possible explanatory diagnoses in the record 
does not remove the need to adjudicate the current 
application for service connection under the provisions of 
law relating to the reopening of claims which have been 
previously disallowed with finality.  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

The veteran's original claim for service connection for 
disability manifested by blackout spells was denied by a 
rating board in July 1969.  In the absence of a timely 
appeal, the denial became final with respect to the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.104 (1998).  However, the law permits the 
reopening of a finally adjudicated claim if additional 
evidence recognizable as "new and material" evidence is 
subsequently received.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1056(a) (1998).  In Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), the United States Court of 
Veterans Appeals (redesignated on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court)) set forth a two-step analysis to be 
applied in determining whether a claim should be reopened.  
The Board must first determine whether the evidence received 
since the most recent prior denial is new and material; if it 
is, the case will be considered reopened, and the claim will 
be evaluated in light of the entire evidence of record, both 
old and new.  If the claim is found not to be reopened, no 
further adjudication may take place.  See also Barnett v. 
Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d. 1980 (Fed. 
Cir. 1996) (if the Board finds that there is no new and 
material evidence, it is bound by an express statutory 
mandate not to consider the merits of the case).  Citing the 
later decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F 3d. 
1356 (1998) (discussed below), the Court in Elkins v. West, 
No. 97-1534 (U.S. Vet. App Feb. 17, 1998), added a third step 
to the process, holding that if the claim is reopened and 
found to be well grounded, the duty to assist in the 
development of the evidence to support such claim must be 
fulfilled.  See also Winters v. West, No. 97-2180 (U.S. Vet. 
App Feb. 17, 1998).  

The applicable definition of new and material evidence is 
found in a VA regulation, 38 C.F.R. § 3.156(a) (1998), which 
provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court attempted to refine the criteria 
defining new and material evidence by adopting a three-
pronged test consisting of three distinct determinations:  
(1) whether evidence received since the prior final 
disallowance is "new;" if so, (2) whether such evidence is 
relevant to and probative of the issue at hand; and, if so 
(3) whether there is a reasonable possibility that, when 
viewed in the context of all of the evidence of record, such 
evidence would change the outcome of the claim.  The decision 
of the Federal Circuit in Hodge, Id., overruled the Colvin 
with respect to the materiality of the evidence required to 
reopen claims for VA benefits, finding that the element of 
the Colvin test which required a reasonable possibility that 
the new evidence would change the outcome of the claim 
negated the language of 38 C.F.R. § 3.156(a) and that, in so 
doing, Colvin had overstepped the Court's judicial authority 
by failing to defer to a reasonable VA regulatory 
interpretation of an ambiguous statutory term (new and 
material).  Although the RO properly reviewed the reopening 
issue under the law in effect at the time of the rating 
decisions on appeal, issuance of the decision in Hodge in the 
interim requires review of the appeal under the Hodge 
standard, which is more favorable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App 308 (1991).  

The present inquiry is limited to the question of whether the 
evidence received since the disallowance of the veteran's 
original claim in 1969 satisfies the requirements of 
38 C.F.R. § 3.156(a).  See Glynn v. Brown, 6 Vet. App. 523 
(1994).  Although the claim was reviewed by a rating board in 
1973 and again disallowed, the notice furnished to the 
veteran was insufficient inasmuch as it did not identify the 
disorder for which service connection was denied.  38 C.F.R. 
§ 3.303(b) (1998).  Therefore, the most recent final denial 
of service connection was that in 1969.  See Evans v. Brown, 
9 Vet. App. 273 (1996).  

When the claim for service connection for blackouts was 
originally adjudicated in 1969, the evidence of record was 
limited to service medical records.  The evidence added to 
the record since then includes a large number of post service 
examination and treatment reports, both VA and private.  
Almost all of it is new, and none of it is cumulative other 
than the small portion consisting of photocopies of some of 
the veteran's service medical records.  The post service 
medical records demonstrate the presence of various medical 
disorders implicated as the cause of blackout spells and set 
forth a more detailed history than that found in service 
medical records, which contain only minimal information.  
Whether this additional evidence in conjunction with the 
service medical records previously considered establishes a 
basis for the granting of service connection or, for that 
matter, for recognizing the claim as well grounded, is 
unrelated to the question of whether it is sufficient to 
reopen the previously disallowed claim.  To reopen the claim, 
it is required only that the criteria found in 38 C.F.R. 
§ 3.156(a) be satisfied.  By that standard, the veteran's 
claim is clearly reopened inasmuch as the material received 
since 1969 bears directly on the issue at hand, is for the 
most part neither cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

Adjudication of the merits of the claim is, in fact, the next 
step now that the claim has been reopened.  The general rule 
established by the Court is that if there is a possibility 
that a veteran will be prejudiced by consideration of an 
issue by the Board, the claim must be remanded to the RO for 
initial adjudication.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Court has specifically held that where the Board 
determines that new and material evidence has been submitted 
to reopen a claim, the veteran must be asked, before the 
claim is reviewed on the merits, whether he objects to Board 
adjudication in the first instance, or, alternatively, the 
Board may make a decision on the merits of the claim without 
contacting the veteran if it explains why no prejudice will 
result to him from adjudicating the matter on the merits 
without first remanding to the RO.  Sutton v. Brown, 9 Vet. 
App. 553, 562 (1996).  

In the present case, the merits of the underlying service 
connection claim have been fully adjudicated by the RO.  The 
rating decision of July 1995 did not apply the finality 
provisions of law, and the statement of the case explained 
the denial on the basis that the claim for service connection 
for blackouts was not well grounded.  The eventual 
application of the rules regarding reopening of claims was 
undertaken at the instigation of the Board only after the 
merits of the claim had been fully adjudicated by the RO.  
Now that the claim has been reopened, the merits review may 
continue on appeal without prejudicing the veteran's right to 
due process of law.  It is significant in this regard that at 
all times the arguments made by the veteran in connection 
with the claim have related to the merits of the underlying 
service connection issue rather than to procedural 
technicalities associated with the reopening of a previously 
disallowed claim.  Under these circumstances, no prejudice 
will result to the veteran from present consideration of the 
merits of the service connection claim and no useful purpose 
would be served by contacting him.  

III.  Review of the Merits of the Claim for Service 
Connection for a Disability Manifested by Blackouts 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1997).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such a 
claim need not be conclusive, but only plausible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

In the present case, the evidence of record shows that a 
seizure disorder productive of symptoms that might be 
considered blackouts in everyday language has been 
demonstrated since 1972.  Other episodes of a similar nature 
are shown in the record as the possible result of other 
disorders such as cardiovascular problems (transient ischemic 
episodes), psychogenic causes, and hyperventilation.  While a 
definite explanation for blackouts has never been pinned down 
by physicians, the current existence of the symptoms is 
sufficient to satisfy the first element of a well-grounded 
claim, namely, that there be a current disability. 

The service medical records note the occurrence of one 
episode of fainting attributed to an orthostatic episode 
which was not shown to recur or to be related to any 
underlying chronic disorder.  Service records do not refer to 
a head injury in service; the only head trauma noted was a 
preservice injury during the veteran's childhood.  While the 
reference to an orthostatic episode might arguably be 
considered to satisfy the second element of a well-grounded 
claim, the record does not include evidence of a nexus 
between this episode and any post service pathology.  While 
the veteran claims that his post service blackouts are 
related to service, where a claim is involves the question of 
medical diagnosis or causation, competent medical evidence is 
required.  Grottveit, Id.  Lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted, the claim cannot be well 
grounded.  See also Tirpak v. Derwinski, 2 Vet. App. 609 
(1992)  (To be well grounded, the claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations).  

Accordingly, the medical evidence of record does not 
demonstrate either that a chronic disability manifested by 
blackouts was present during service or that the veteran's 
post service blackouts are related to service.  Therefore, 
the claim is not well grounded.  In the absence of a well-
grounded claim, service connection must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The veteran's claim for service connection for a disability 
manifested by blackouts has been reopened by submission of 
new and material evidence.  

The claim for service connection for a disability manifested 
by blackouts is denied. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 


